UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36370 APPLIED GENETIC TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 59-3553710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 11801 Research Drive Suite D Alachua, Florida 32615 (Address of Principal Executive Offices, Including Zip Code) (386) 462-2204 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 30, 2015, a total of 18,003,845 shares of the registrant’s outstanding common stock, $0.001 par value per share, were outstanding. APPLIED GENETIC TECHNOLOGIES CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Balance Sheets (Unaudited) as of September30, 2015 and June30, 2015 3 Condensed Statements of Operations (Unaudited) for the three months ended September30, 2015 and 2014 4 Condensed Statements of Cash Flows (Unaudited) for the three months ended September30, 2015 and 2014 5 Notes to Condensed Financial Statements (Unaudited) 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM4. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 25 ITEM1A. RISK FACTORS 25 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM6. EXHIBITS 26 SIGNATURES 27 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS APPLIED GENETIC TECHNOLOGIES CORPORATION CONDENSED BALANCE SHEETS (Unaudited) September30, June30, In thousands, except per share data ASSETS Current assets: Cash and cash equivalents $ $ Investments Milestone receivable — Grants receivable Prepaid and other current assets Total current assets Investments Property and equipment, net Intangible assets, net Grants receivable and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued and other liabilities Deferred revenue — Total current liabilities Deferred revenue, net of current portion — Total liabilities Stockholders' equity: Common stock, par value $.001 per share, 150,000 shares authorized; 17,994 and 16,491 shares issued;17,979 and 16,476 shares outstanding at September 30, 2015 and June 30, 2015, respectively 18 16 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 3 APPLIED GENETIC TECHNOLOGIES CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September30, In thousands, except per share amounts Revenue: Collaboration revenue $ $ — Grant and other revenue 70 Total revenue Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) Other income (expense): Investment income 90 28 Total other income (expense), net 90 28 Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weightedaverage shares outstanding, basic and diluted The accompanying notes are an integral part of the financial statements. 4 APPLIED GENETIC TECHNOLOGIES CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September30, In thousands Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Share-based compensation expense Share-settled collaboration expense — Depreciation and amortization 97 89 Changes in operating assets and liabilities: (Increase) decrease in prepaid and other assets ) Increase in accounts payable Increase in deferred revenues — Increase in accrued and other liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of property and equipment — ) Purchase of and capitalized costs related to intangible assets ) ) Maturity of investments Purchase of investments ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities Proceeds from issuance of common stock, net of issuance costs Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the financial statements. 5 APPLIED GENETIC TECHNOLOGIES CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Organization and Operations: Applied Genetic Technologies Corporation (the “Company” or “AGTC”) was incorporated as a Florida corporation on January19, 1999 and reincorporated as a Delaware corporation on October24, 2003. The Company is a clinical-stage biotechnology company developing gene therapy products designed to transform the lives of patients with severe diseases, primarily in ophthalmology. On April1, 2014, the Company completed its initial public offering (“IPO”) in which it sold 4,166,667 shares of common stock at a price of $12.00 per share. The shares began trading on the Nasdaq Global Select Market on March27, 2014 under the ticker symbol AGTC. On April 3, 2014, the Company sold an additional 625,000 shares of common stock at the offering price of $12.00 per share pursuant to the exercise of the underwriters’ over-allotment option. The aggregate net proceeds received by the Company from the IPO offering, including exercise of the over-allotment option, amounted to $51.6 million, net of underwriting discounts and commissions and other issuance costs incurred by the Company.
